Citation Nr: 0921862	
Decision Date: 06/10/09    Archive Date: 06/17/09

DOCKET NO.  06-13 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for residuals of a cold 
weather injury affecting the ears, feet, and hands. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from September 1952 to 
September 1955 and June 1957 to May 1958. 

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from a January 2006 
rating decision by the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Cleveland, Ohio, 
(hereinafter RO).  The case was remanded by the Board in 
November 2008 and is now ready for appellate review.  


FINDINGS OF FACT

1.  The Veteran served in combat in Korea during the Korean 
Conflict. 

2.  There is medical evidence of record finding that current 
frostbite residuals of the ears, feet, and hands are 
etiologically related to exposure to the cold during the 
Veteran's service in Korea.  


CONCLUSION OF LAW

Entitlement to service connection for residuals of cold 
weather injury affecting the ears, feet, and hands is 
granted.  38 U.S.C.A. §§ 1110, 1131, 1154, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005).  VA 
has issued regulations implementing the VCAA.  38 C.F.R. 
§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Without deciding 
whether the notice and development requirements of VCAA have 
been satisfied in the present case, it is the Board's 
conclusion that this law does not preclude the Board from 
adjudicating the issue involving the Veteran's claim for 
service connection for residuals of cold weather injury 
affecting the ears, feet, and hands.  This is so because the 
Board is taking action favorable to the Veteran in the 
decision below.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. 
App. 412 (2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.304.  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When, as in the instant case as noted above, a wartime 
Veteran alleges he suffers disability due to an injury 
incurred in combat, 38 U.S.C.A. § 1154(b) must be considered, 
permitting the Veteran's undocumented assertions regarding 
combat-related injuries to be accepted as true if consistent 
with the time, place and circumstances of such service.  
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Gregory v. 
Brown, 8 Vet. App. 563 (1996).  The analysis required by 38 
U.S.C.A. § 1154(b) applies only as to whether an injury or 
disease was incurred or aggravated at that time, i.e., in 
service.  It does not apply to the questions of whether there 
is a current disability or a nexus connecting any current 
disability to service.  See Collette, Gregory, supra.

The Veteran's DD Form 214 reflects indicia of service in the 
Korean War as well as exposure to combat as documented by his 
receipt of the Combat Infantry Badge.  While the service 
medical records do not reflect any evidence of cold injuries, 
the Veteran noted in his March 2006 substantive appeal that 
he was "quite sure that most Korean war Veteran[']s service 
medical records are silent [for] those injuries also.  This 
is because you either did not seek treatment or it was not 
recorded."  

From the record, exposure to the cold during the Veteran's 
service in Korea has been be conceded, and given the 
Veteran's combat service, his assertion with regard to 
contracting a cold injury or injuries during service is 
accepted as true given the circumstances of service in the 
Korean War.  The Veteran was afforded a VA examination to 
determine if there were any current residuals of a cold 
weather injury as a result of service, as requested in the 
November 2008 remand, in February 2009.  The examiner noted 
that he had reviewed the claims file, and following this 
review and an examination of the Veteran, the diagnosis was 
frostbite residuals of the hands, feet and ears.  He found 
that these residuals were at least as likely as not related 
to the Veteran's exposure to the cold in Korea.  

Unless the preponderance of the evidence is against a claim, 
it cannot be denied.  Gilbert, 1 Vet. App. at 49.  Given the 
positive February 2009 medical opinion and the principles 
with regard to the combat Veterans set forth above, the Board 
will conclude that service connection for residuals of cold 
weather injury affecting the ears, feet, and hands may be 
granted.  Gilbert, 1 Vet. App. at 49. 


ORDER

Entitlement to service connection for residuals of cold 
weather injury affecting the ears, feet, and hands is 
granted. 




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


